Citation Nr: 1601425	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  06-23 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.  


REPRESENTATION

The Appellant represented by: Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active service from May 1970 to September 1972.  The Veteran died in March 1996.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for cause of death.  

The Board has previously remanded this claim for additional development.  As discussed below, this decision constitutes a full grant of all issues on appeal; therefore, no discussion of compliance with prior remand instructions is necessary.  

The appellant appeared at a hearing at the Board of Veterans' Appeals in Washington, DC before the undersigned Veterans Law Judge in October 2014.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran served in the inland waterways of Vietnam and is presumed to have herbicide exposure.  

2.  The Veteran was exposed to asbestos during service.  

3.  The Veteran died on March [redacted], 1996 of malignant brain cancer and is survived by the appellant.  

4.  There is a nexus between the malignant brain tumor and the in-service herbicide and asbestos exposure.  

5.  The in-service asbestos and herbicide exposure contributed substantially and materially to cause the Veteran's death.   


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. 	 §§ 1110, 1111, 1310, 5103(a), 5103A(a) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting service connection for the cause of the Veteran's death.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.  


Service Connection for Cause of Death 

For DIC based on service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 	 § 3.312; Lathan v. Brown, 7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 	 7 Vet. App. 36, 39 (1994). 

In the present case, the Board finds that the Veteran died from malignant brain cancer.  See March 1996 death certificate.  Therefore, the Board must determine whether the malignant brain cancer was incurred in, caused by, or aggravated by the Veteran's active service, to include exposure to herbicides and asbestos during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 		 § 3.303(a).  Generally, service connection for a disability requires evidence of:	 (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki,     557 F.3d 1363, 1366 (Fed. Cir. 2009).

Malignant tumors are recognized by VA as a "chronic disease" under 38 C.F.R. 	 § 3.309(a).  Therefore, the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For a chronic disease, such as malignant tumors, service connection may be established under  38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including malignant tumors, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 2014);      38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.

The appellant generally contends that the Veteran's malignant brain cancer was caused by exposure to herbicides or asbestos, or is associated with an in-service diving accident where the Veteran nearly drowned, or is associated with possible prostate cancer.  See October 2014 Board hearing transcript.  In support of her claim, the appellant submitted two private medical opinions from Dr. J.W., and two medical articles discussing a link between herbicide exposure and malignancy.  

After review of all the evidence, both medical and lay, the Board finds that the evidence is at least in equipoise as to whether the malignant brain cancer was caused by the Veteran's recognized herbicide and asbestos exposure.  As discussed above, the Board finds that the Veteran was exposed to herbicides in service.  See February 2012 Board remand.  Additionally, as the Veteran's MOS was a diving/salvage officer as a Navy diver, he likely was exposed to asbestos.  See DD Form 214.  Therefore, resolving reasonable doubt in favor of the appellant, the Board finds that the Veteran was exposed to asbestos in service. 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of	   	 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Malignant brain tumors are not one of the presumptive diseases associated with herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list, including brain cancer.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Based on the law, the appellant and Veteran cannot benefit from this presumption, regardless of whether he was exposed to herbicides in service.  Id.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection for brain cancer with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).

Resolving reasonable doubt in favor of the appellant, the Board finds that there is a nexus between the in-service exposure to herbicides and asbestos and the malignant brain cancer.  The appellant submitted a private medical opinion from Dr. J.W., who is certified by the American Board of Internal Medicine.  Dr. J.W. opined that, based on review of the Veteran's records, the only etiological factors of brain cancer the Veteran endorsed are prior exposure to asbestos and Agent Orange.  See May 2004 J.W. private medical opinion.  Dr. J.W. then opined that the exposure is at least as likely as not a causative factor in the development of the Veteran's brain neoplasm.  

In May 2012, after the Board's remand for clarification of the medical opinion, the appellant submitted another medical opinion from Dr. J.W.  At that time, Dr. J.W. additionally wrote that careful review of medical literature shows a higher risk of malignancy with both exposure to herbicides and asbestos.  Dr. J.W. then again opines that it is at least as likely as not that the exposure to asbestos and herbicides was a causative factor in the development of the malignant brain cancer.  

In October 2013, the appellant was afforded a VA opinion to assist in determining the etiology of the Veteran's malignant brain cancer.  The VA examiner opined that it is less likely as not that the Veteran's death was related to herbicide or asbestos exposure in service because there is no basis in medical fact identified to support the claim.  The VA examiner additionally stated that the cause of death was a high grade astrocytoma (brain tumor), which has not been associated with exposure to herbicides or asbestos.  Additionally, an addendum opinion in October 2013 was provided which only restated the opinion that there is no basis in medical fact identified to support the claim that the brain cancer was associated with the herbicide exposure.  The VA examiner did not provide any rationale for this opinion.  

The Board affords the opinion of Dr. J.W. more probative value than the VA examiner.  While the February 2012 Board remand discussed a lack of full rationale with the May 2004 opinion from Dr. J.W., Dr. J.W. provided an addendum opinion in May 2012 for further support, discussing medical literature showing a risk of higher risk malignancy associated with herbicide exposure.  Additionally, Dr. J.W. stated in the May 2004 opinion that the only risk factors for brain cancer the Veteran endorsed were herbicide and asbestos exposure, which the Board has already recognized.  

The Board affords the opinion of the VA examiner less probative value.  The VA examiner repeatedly stated that there is no basis in medical fact identified to support the claim that the brain cancer is associated with herbicide exposure; however, the VA examiner provides no support for this conclusion, while Dr. J.W. states that his opinion is based on a lack of other risk factors and is based on medical literature.  Therefore, the Board finds that the opinion of Dr. J.W. is more probative, and there is a link between the in-service exposure to herbicides and subsequent brain cancer, which led to the Veteran's death.  

Based on the above, and resolving reasonable doubt in favor of the appellant, the Board finds that the criteria for DIC based on service connection for the cause of the Veteran's death have been met.  As the criteria for direct service connection for a malignant brain tumor have been met, all other direct and presumptive theories of service connection are rendered moot. 


ORDER

DIC based on service connection for cause of the Veteran's death is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


